DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  “CSI” should be changed to --SCI--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3-6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 9 recite the limitation "the base station" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-6 and 10-13 are rejecter as being dependent on claims 3 and 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (2019/0190643).
Regarding claim 1, Lee discloses a sidelink (SL) communication method performed by a first terminal in a communication system (see abstract, fig.5, element UE, fig.8, element UE1, paragraphs [0020], [0023] and descriptions), the SL communication method comprising: transmitting, to a second terminal, first sidelink control information (SCI) indicating a first transmission resource and one or more second transmission resources (see abstract, fig.8, element UE1, UE2, step S80, paragraph [0112] and its description);	transmitting a first redundancy version (RV) of a first transport block (TB) to the second terminal through the first transmission resource (see abstract, fig.8, element UE1, UE2, step S81, paragraph [0112] and its description), and when a first configuration indicator is not set, transmit a second RV of the first TB to the second terminal through a resource among the one or more second transmission resources (see paragraph [0092]); and when the first configuration indicator is set, transmitting the second RV of the first TB or a first RV of a second TB other than the first TB to the second terminal through a resource among the one or more second transmission resources (see paragraph [0112]).
Regarding claim 2, Lee further discloses the first configuration indicator is set or not set through a terminal-specific radio resource control (RRC) message (see paragraphs [0092-0097]). 
Regarding claims 7-8 recite limitations substantially similar to the claims 1-2. Therefore, these claims were rejected for similar reasons as stated above. 


Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE

/CONGVAN TRAN/Primary Examiner, Art Unit 2647